DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous 35 USC 112(b) rejections are withdrawn in light of the claim amendments. 
The previous 35 USC 112(f) claim interpretation is withdrawn in light of the claim amendments.
In regards to the previous 35 USC 101 rejection, Applicants argue that “the claims include specific technical claim language that is used to determine whether or not a vehicle should take a certain action and then automatically take the determined action without human intervention”; “the Office points to a number of steps to argue that these do not amount to additional elements, but the Office fails to indicate whether the claim as a whole integrates the recited judicial exception into a practical application of that exception”, that “solving technical problems associated with determine whether or not a vehicle should take a certain action, and then automatically take the determined action without human intervention”, and “The “significantly more” inquiry has been described as “a search for an “inventive concept”.” Examiner respectfully disagrees. MPEP 2106.05(d) recites “In this respect, the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the improvement consideration (see MPEP § 2106.05(a)), the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)).” and MPEP 2106.05(f) recites “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.” MPEP 2106.05(g) recites examples of activities that the courts have found to be insignificant extra-solution activity: Mere Data Gathering:  i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). Further, MPEP 2106.07(b) recites merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). While Applicant’s specification recites some examples of navigational change (see at least [0418]: The navigational change may include slowing the vehicle, moving the vehicle away from the occlusion zone, changing lanes, etc.), the specification does not provide an exhaustive list/definition of navigational change; the independent claim limitations also do not appear to recite the specification examples of controlling speed, changing, lanes, etc. of the vehicle in response to the determination; and the claim limitation(s), under broadest reasonable interpretation, could include determining a route change for the vehicle as similarly discussed in the previous office action.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. MPEP 2106.05 further recites limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).  The additional elements are limitations drawn to generic computer implementation of the recited judicial exception and limitations drawn to insignificant extra-solution activities of data gathering.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As for the BASCOM court case, the fact patterns are not the same.  The BASCOM court case talked about filtering content on the Internet that overcome the disadvantages of prior art filtering systems, and the court found that to be a “technology based solution”.  However, in regards to this application, the facts are not the same in regards to this idea.  Applicant's arguments have been fully considered but they are not persuasive.  Accordingly, the 35 USC 101 rejection is maintained.

In regards to the previous 35 USC 102 rejection, Applicants argue that “Ohmura discloses determining a hidden object in a connection path, rather than a hidden road entrance in an occlusion zone, as required by amended claim 66”. Examiner respectfully disagrees.  Applicants are reminded claims must be given their broadest reasonable interpretation. While Ohmura discloses that a hatched region Rb hidden behind the side wall W becomes a blind area from the vehicle (see at least [0051]), Ohmura also discloses that the vehicle 51 is detected as an object without detecting the side road 4 as a connection path, that the ECU can operate to detect the presence of the connection path from the map, and that the ECU operates to determine that the there is a blind when at least part of the connection region is hidden by a construction or the like located on the side of vehicle 1. Under broadest reasonable interpretation of the claim limitations, Ohmura detects a portion of the lane and determines at least part of the connection region is hidden. Applicants further argue that “Okumura discloses identifying an intersection including a yield scenario, which includes features such as a lane merge” and that “Okumura does not disclose or suggest an occlusion zone”. Examiner respectfully disagrees.  As similarly discussed in the previous office action, Okumura teaches an obstructed yield scenario for an autonomous vehicle (see at least [0024]) and that the yield scenario can be identified at least based on the presence of the yield sign along the planned path for the autonomous vehicle, wherein other example yield scenarios can be identified based on the presence of a red traffic light, a roundabout, and a lane merge situation (see at least [0025]). Okumura further teaches an example that berm 304 is an obstacle that could at least partially obstruct the view of the intersection from the autonomous vehicle (see at least [0026]).  Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the prior art rejection is maintained. 

Claim Objections
Claim(s) 69-74 is/are objected to because of the following informalities:  “a hidden road entrance” should recite “the hidden road entrance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 66-75, 84-86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method and system for receiving a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle; analyzing at least one of the plurality of images to identify at least one occlusion zone in an environment of the host vehicle; analyzing the at least one of the plurality of images to identify a portion of the lane; determine, based on the identified portion of the lane, that the identified occlusion zone includes a hidden road entrance; and in response to the determination, causing a navigational change for the host vehicle based on the identification of the occlusion zone.
The limitations of receiving images representative of an environment of the host vehicle; identifying at least one occlusion zone in an environment of the host vehicle; identifying at least one indicator that the identified occlusion zone includes a hidden road entrance, and causing a navigational change for the host vehicle based on the identification of the occlusion zone and the at least one indicator that the identified occlusion zone includes a hidden road entrance, as drafted, is a process and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “receiving, from a camera, a plurality of images”, “circuitry”, “memory”, and “at least one processing device”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “receiving, from a camera, a plurality of images”, “circuitry”, “memory”, and “at least one processing device” language, “receiving”, “identifying”, “identifying”, “determining”, “causing” in the context of these claims encompasses the a person visually seeing the environment of a vehicle, identifying an occlusion zone, determining that the occlusion zone includes a hidden road entrance, and changing the route.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a processing device to perform the “receiving”, “identifying”, “identifying”, “determining”, “causing” steps and images obtained from a camera.  The processor and camera are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Further, the receiving step from the camera is recited at a high level of generality (i.e. as a general means of gathering environment data for use in the analyzing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processing device to perform “receiving”, “identifying”, “identifying”, “determining”, “causing” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Further, the receiving step from the camera is recited at a high level of generality (i.e. as a general means of gathering environment data for use in the analyzing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, the claims 66-75, 84-86 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66-68, 73, 75-83, 85-86 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180056997 (“Ohmura”).
As per claim(s) 66, 85, and 86, Ohmura discloses a navigation system for a host vehicle, the system comprising: at least one processing device comprisinq circuitry and havinq access to a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to: 
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (see at least abstract, [0051]: in the imaging range R, a hatched region Rb hidden behind the side wall W becomes a blind area from the vehicle 1, [0064]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child)); 
analyze at least one of the plurality of images to identify at least one occlusion zone in an environment of the host vehicle (see at least abstract, [0051], [0064]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6); 
analyze the at least one of the plurality of images to identify a portion of a lane (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6, [0083] 2a: traveling lane [0084] 2b: opposite lane); 
determine, based on the identified portion of the lane, the identified occlusion zone includes a hidden road entrance (see at least abstract, [0051], [0063]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6); and 
in response to the determination, cause a navigational change for the host vehicle based on the identification of the occlusion zone (see at least abstract, [0051], [0064]-[0072]: ECU 10 (speed distribution area setting section 12) operates to set a speed distribution area with respect to the object and/or the virtual object (S13). In FIG. 2, the speed distribution area 40 is set with respect to the vehicle 51; based on the set speed distribution area(s), the ECU 10 (the course calculating section 14) operates to calculate a travelable course of the vehicle 1 and a set vehicle speed or a target vehicle speed at each position on the course, according to the situation. The set vehicle speed is calculated such that, at each point on the course, a relative speed of the vehicle 1 with respect to the object and the virtual object becomes equal to or less than the allowable upper limit value V.sub.lim in the speed distribution area, and a change in the vehicle speed along the course becomes smooth).
As per claim(s) 67, Ohmura discloses wherein the hidden road entrance includes at least one of a merge lane, a traffic circle, a side street, or a driveway (see at least abstract, [0013]: the connection path is a side road connected to the traveling road, or a space defined between two structural objects arranged along the traveling road, [0036]: side road).
As per claim(s) 68, Ohmura discloses wherein the identified occlusion zone includes a region of the environment of the host vehicle that the at least one processing device determines, based on analysis of one or more of the plurality of images, is obscured from view by the target vehicle (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6).
As per claim(s) 73, Ohmura discloses wherein the at least one indicator that the identified occlusion zone includes a hidden road entrance includes a detected gap between buildings or trees on a roadside (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6).
As per claim(s) 75, Ohmura discloses wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6).
As per claim(s) 76, Ohmura discloses wherein causing the navigational change for the host vehicle includes causing an adjustment of a navigational actuator of the host vehicle (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 77, Ohmura discloses wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 78, Ohmura discloses wherein the navigational change for the host vehicle includes slowing the host vehicle (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 79, Ohmura discloses wherein an amount that the host vehicle is slowed depends on a type of road entrance determined to be present in the occlusion zone (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 80, Ohmura discloses wherein an amount that the host vehicle is slowed depends on a distance between the host vehicle and the road entrance determined to be present in the occlusion zone (see at least abstract, [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 81, Ohmura discloses wherein the navigational change for the host vehicle includes moving the host vehicle away from the identified occlusion zone (see at least abstract, [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 82, Ohmura discloses wherein an amount that the host vehicle is moved depends on a type of road entrance determined to be present in the occlusion zone (see at least abstract, [0055], [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 83, Ohmura discloses wherein an amount that the host vehicle is moved depends on a distance between the host vehicle and the road entrance determined to be present in the occlusion zone (see at least abstract, [0055], [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of US 20160161270 (“Okumura”).
As per claim(s) 69, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane.
However, Okumura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane (see at least abstract, [0003], [0024]-[0026]: lane merge situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane as taught by Okumura in order to safely implement autonomous decision making at the intersection. 

Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Okumura, and further in view of US 20180164816 (“Hashimoto”).

As per claim(s) 70, Ohmura discloses wherein determining that the identified occlusion zone includes a hidden road entrance (see at least abstract, [0051], [0064]-[0065]). 
Ohmura does not explicitly disclose wherein determining includes a detected sign recognized as associated with a merge lane.
However, Okumura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane (see at least abstract, [0003], [0024]-[0026]: lane merge situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane as taught by Okumura in order to safely implement autonomous decision making at the intersection. 
However, Hashimoto teaches wherein determining is further based on a detected sign recognized as associated with a merge lane (see at least abstract, [0068]: lane merging can be detected based on the lane information 83 or the sensor detected information 84 (specifically, results of recognition of traffic signs, white lines, and the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining is further based on a detected sign recognized as associated with a merge lane as taught by Hashimoto in order to accurately judge blinker flashing of another vehicle. 

Claim(s) 71, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of US 20200035102 (“Satomura”).
As per claim(s) 71, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle. 
However, Satomura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle (see at least abstract, [0060]: In a case where the type of road sign is the road sign 38 indicating the roundabout 37 as illustrated in FIG. 4, the drive assist device 10 identifies, on the basis of the road form, a road area in the present road 31 extending to the entrance to the roundabout 37, and designates the road area as the assist area 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle as taught by Satomura in order to provide appropriate drive assistance according to road conditions. 

As per claim(s) 72, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle. 
However, Satomura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle (see at least abstract, [0060]: In a case where the type of road sign is the road sign 38 indicating the roundabout 37 as illustrated in FIG. 4, the drive assist device 10 identifies, on the basis of the road form, a road area in the present road 31 extending to the entrance to the roundabout 37, and designates the road area as the assist area 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle as taught by Satomura in order to provide appropriate drive assistance according to road conditions. 

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of US 20170247030 (“Rinaldo”).
As per claim(s) 74, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway. 
However, Rinaldo teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway (see at least abstract, [0002], [0004] [0012]: which are used to determine when the vehicle is passing by objects, such as a house or fence, next to or near the driveway).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway as taught by Rinaldo in order to determine a desired reversing path of travel for the vehicle. 

Claim(s) 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of US 20150151751 (“Clarke”).
As per claim(s) 84, Ohmura does not explicitly disclose wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
However, Clarke teaches wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (see at least [0352]: the response may include an emergency avoidance action if the indicator of intercept time indicates that a target object is within a particular intercept threshold (e.g., within the second intercept threshold). The emergency avoidance action may include changing lanes and/or emergency braking, claim 11: wherein the emergency avoidance action includes changing lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane as taught by Clarke in order to avoid a collision. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668